Title: To George Washington from Henry Knox, 23 October 1786
From: Knox, Henry
To: Washington, George



My dear sir.
New York 23 October 1786

I have long intended myself the pleasure of visiting you at Mount Vernon, and although, I have not given up that hope, and shall probably gratify it in the Course of next month, yet I cannot longer delay presenting myself to the remembrance of my truly respected and beloved general, whose friendship I shall ever esteem among the most valuable circumstances of my existence.
Conscious of affection, and beleiving it to be reciprocal in your breast, I have had no apprehensions of my silence being misconstrued. I know the perplexity occasioned by your numerous correspondents and was unwilling to add to it. Besides which, I have lately been once far eastward of Boston, on private business, and was no sooner returned here, than the commotions in Massachusetts hurried me back to Boston on a public account.
Our political machine constituted of thirteen independent sovereignties, have been constantly operating against each other, and against the federal head, ever since the peace—The powers of Congress are utterly inadequate to preserve the balance between the respective States, and oblige them to do those things which are essential to their own welfare, and for the general good. The human mind in the local legislatures seems to be exerted, to prevent the federal constitution from having any beneficial effects. The machine works inversly to the public good in all its parts. Not only is State, against State, and all against the federal head, but the States within themselves possess the name only without having the essential concomitant of government, the power of preserving the peace; the protection of the liberty and property of the citizens.

On the first impression of Faction and licentiousness the fine theoretic government of Massachusetts has given way, and its laws arrested and trampled under foot. Men at a distance, who have admired our systems of government, unfounded in nature, are apt to accuse the rulers, and say that taxes have been assessed too high and collected too rigidly—This is a deception equal to any that has hitherto been entertained. It is indeed a fact, that high taxes are the ostensible cause of the commotions, but that they are the real cause is as far remote from truth as light from darkness. The people who are the insurgents have never paid any, or but very little taxes—But they see the weakness of government; They feel at once their own poverty, compared with the opulent, and their own force, and they are determined to make use of the latter, in order to remedy the former. Their creed is “That the property of the United States has been protected from the confiscations of Britain by the joint exertions of all, and therefore ought to be the common property of all. And he that attempts opposition to this creed is an enemy to equity and justice, and ought to be swept from off the face of the earth.” In a word they are determined to annihilate all debts public and private and have agrarian Laws which are easily effected by the means of unfunded paper money which shall be a tender in all cases whatever.
The numbers of these people may amount in massachusetts to about one fifth part of several populous counties, and to them may be collected, people of similar sentiments, from the States of Rhode Island, Connecticut and New Hampshire so as to constitute a body of 12 or 15000 desperate & unprincipled men—They are cheiffly of the Young and active part of the community, more easily collected than perhaps Kept together afterwards—But they will probably commit overt acts of treason which will compell them to embody for their own safety—once embodied they will be constrained to submit to discipline for the same reason. Having proceeded to this length for which they are now ripe, we shall have a formidable rebellion against reason, the principles of all government, and the very name of liberty. This dreadful situation has alarmed every man of principle and property in New England—They start as from a dream, and ask what has been the Cause of our delusion? What is to afford us security against the violence of lawless men? Our government

must be braced, changed, or altered to secure our lives and property. We imagined that the mildness of our government and the virtue of the people were so correspondent, that we were not as other nations requiring brutal force to support the laws—But we find that we are men, actual men, possessing all the turbulent passions belonging to that animal and that we must have a government proper and adequate to him—The people of Massachusetts for instance, are far advanced in this doctrine, and the men of reflection, & principle, are determined to endevor to establish a government which shall have the power to protect them in their lawful pursuits, and which will be efficient in all cases of internal commotions or foreign invasions—They mean that liberty shall be the basis, a liberty resulting from the equal and firm administration of the laws. They wish for a general government of unity as they see the local legislatures, must naturally and necessarily tend to retard and frustrate all general government.
We have arrived at that point of time in which we are forced to see our national humiliation, and that a progression in this line, cannot be productive of happiness either public or private—something is wanting and something must be done or we shall be involved in all the horror of faction and civil war without a prospect of its termination—Every tried friend to the liberties of his country is bound to reflect, and to step forward to prevent the dreadful consequences which will result from a government of events—Unless this is done we shall be liable to be ruled by an Arbritary and Capricious armed tyranny, whose word and will must be law.
The indians on the frontiers are giving indisputable evidence of their hostile dispositions. Congress anxiously desirous of averting the evils on the frontiers, have unanimously agreed to augment the troops now in service to a legionary Corps of 2040 Men. The additionals are to be raised as follows
 
               
                  
                  Connecticut
                  180
               
               
                  
                  R. Island
                  120
               
               
                  Infantry and artilly
                  Massachusetts
                  660
               
               
                  
                  New Hampshire
                  260
               
               
                  Cavalry
                  Maryland
                  60
               
               
                  
                  Virginia
                  60
               
               
                  
                  
                  1340
               
            

This measure is important, and will tend to strengthning the principle of government as well as to defend the frontiers—I mention the idea of strengthning government confidentially but the State of Massachusetts requires the greatest assistance, & Congress are fully impressed with the importance supporting her with great exertions.
I received your favor respecting Desdevans who has been teizing congress for a number of years—He is now at lake champlain—I never have been convinced of his services for the Union, although he has received considerable emoluments therefrom.
The death of our common & invaluable friend genl Greene, has been too melancholy and affecting a theme to write upon.
Mrs Knox has lately presented me with another daughter, who with its mother are in good health—She unites with me in presenting to Mrs Washington and yourself the most affectionate respects. I am my dear Sir with ardent wishes for your permanent and perfect felicity Your sincere friend, and much obliged humble Servant

H. Knox

